Citation Nr: 0707628	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-25 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical service 
rendered at a private facility on December 12 to 13, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from March 1985 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida, that found that the veteran was not entitled to 
payment or reimbursement for the cost of private medical 
expenses incurred on December 12 to 13, 2001.  The veteran 
subsequently appealed that decision.


FINDINGS OF FACT

1.  The veteran is seeking VA payment of the cost of his 
private medical treatment rendered on December 12 to 13, 
2001.

2.  VA payment or reimbursement of the costs of the private 
medical treatment provided on December 12 to 13, 2001, was 
not authorized prior to the veteran's undergoing that 
treatment.

3.  The private medical treatment provided on December 12 to 
13, 2001, was not for emergency services, and VA facilities 
were feasibly available for care at that time.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on December 12 to 13, 2001, have not been 
met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.1000-08 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA does not apply in this case.  The 
Secretary-enacted implementing regulations do not apply to 
this case, in which the governing regulations reside in Part 
17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001). 

In any event, the RO sent the veteran notice pertaining to 
the general requirements of the VCAA in August 2003.  This 
letter essentially explained the type of evidence that needed 
to be submitted for him to prevail on the claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  A medical 
opinion addressing the veteran's claim is of record, and the 
veteran has been provided a hearing before personnel at the 
MC.

B.  Factual Background 

The evidence of record indicates that the veteran is in 
receipt of a 60 percent service-connected disabling rating 
for a back condition; and loss of sphincter control, rated 0 
percent disabling.

Medical records note that the veteran presented at the 
emergency room at a private facility, Helen Ellis Memorial 
Hospital in Tarpon Springs, Florida, on December 12, 2001, 
complaining of abdominal pain, constipation, and diarrhea of 
one-week's duration.  The emergency room staff noted that his 
triage class was nonurgent.  The records note that he was 
seen at a VA facility on December 9, 2001, and given X-rays, 
stools softeners, enema, magnesium citrate; and there was 
still no bowel movement.  It was also noted that he had 6 
episodes of diarrhea the day of the private emergency room 
admission.  The nursing assessment note reported that the 
veteran rated the intensity of his abdominal pain as 6 to 7 
on a scale of 10 at both its onset 7 days ago and at the time 
of the private emergency room examination.  Chest and 
abdominal X-ray studies were normal.  It was decided not to 
hospitalize the veteran.  When he was released, on December 
13, 2001, he was advised to drink plenty of fluids, eat a 
bland diet, take Tylenol every 4 hours for discomfort, and 
seek additional care if his symptoms worsened.  

In a July 2003 letter, the Chief Medical Officer of the VAMC 
(CMO) stated that the treatment at the private facility 
beginning on December 12, 2001, clearly did not constitute an 
emergency because the veteran's constipation was not acute in 
onset having been present for a week, and had started to be 
relieved with multiple bowel movements the day of the private 
emergency room admission.  The CMO found that it was unclear 
why the veteran felt he needed medical care on that date.  
The CMO also noted that VA facilities were available to treat 
the veteran's condition.  

In statements and testimony, the veteran stated that his 
medical condition on December 12, 2001, constituted an 
emergency.  He noted that he had the condition for almost a 
week and had already sought treatment with the VA, which did 
not help the problem.  He went to the private emergency room 
the night of December 12, as the pain had greatly increased 
in severity, causing him to double over, and his parents had 
to essentially carry him to the private emergency room.  He 
believed he would not live through the night unless his 
condition was treated.  He noted that he left a message with 
the appropriate VAMC department for authorization to receive 
private treatment the same night he received the private 
treatment.  

C.  Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are different theories of entitlement 
which must be addressed: (1) whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. § 
1703(a); (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized relating 
to nonservice-connected disability, see 38 U.S.C.A. § 1725; 
and (3) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized relating 
to service-connected disability, see 38 U.S.C.A. § 1728(a).  
See also, Hennessey v. Brown, 7 Vet. App. 143 (1994).

Pursuant to 38 U.S.C.A. § 1703(a), "When [VA] facilities are 
not capable of furnishing . . . the care or services 
required, the Secretary, as authorized in [38 U.S.C.A. § 1710 
or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care 
or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility."  38 U.S.C. § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); 
see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 
(Mar. 31, 1995) ("Authorization in advance is essential to 
any determination as to whether the Department is or is not 
going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

In the present case, the veteran has asserted that he sought 
such authorization for the private treatment in question 
within the authorized time period, in that he left a message.  
However, there is no evidence of record suggesting that any 
such authorization was given, and the veteran does not assert 
that any such authorization was ever given.  The Board notes 
that the first notice of this treatment to the VAMC in the 
record is when is in a Report of Contact, dated in March 
2002, more than 72 hours after his emergency room admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on December 12 to 
13, 2001, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725.  
See also 38 C.F.R. §§ 17.1000-1003.  These provisions became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions: 

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002.

Although the Board has reviewed this claim in a light most 
favorable to the veteran, it finds that the veteran's 
symptoms on December 12 to 13, 2001, were not related to his 
service-connected loss of sphincter control.  

Regarding the issue of whether the veteran's condition that 
night constituted an emergency, it does not appear that the 
emergency room staff, at the time the treatment was rendered, 
thought that his condition was an emergency.  The CMO opined 
that the veteran's condition was not an emergency.  

This regulation does not, however, require that a veteran's 
treatment actually be proven emergent, from a purely medical 
standpoint, to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The 
implementing regulation specifically provides that this 
standard is considered to be met under circumstances where a 
condition manifests itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

The Board notes the current contentions of veteran that his 
pain was severe and had greatly increased the night he sought 
treatment at the private emergency room.  The nursing note 
dated that night indicated that the veteran stated that his 
pain level that night was the essentially the same as when 
the condition began 7 days earlier.  The Board affords much 
more probative value to the statements of the veteran 
regarding his pain level that were recorded that night than 
his subsequent statements and testimony.  The nursing note 
was made the same day as the emergency room admission, so it 
is much closer in time to the event than his later assertion, 
and memories of events are usually more reliable the closer 
in time to the occurrence of the event.  In addition, the 
veteran gave details the night for the purpose of medical 
diagnosis and treatment, and one is usually more truthful 
when providing information for this purpose than when one is 
providing information for the purpose of receiving monetary 
compensation.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
The Board finds that the veteran was not suffering from 
severe pain that night which would lead a prudent layperson 
believe his health was in serious jeopardy to seek immediate 
medical attention.  Therefore, the veteran's condition that 
night did not constitute a medical emergency.  

Even assuming that the Board finds that the veteran's 
condition constituted an emergency, the CMO has noted that VA 
facilities were available to treat the veteran's condition.  
As VA facilities were available, the Board again concludes 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1725.  

Reimbursement for unauthorized medical expenses may also be 
made pursuant to 38 U.S.C.A. § 1728.  As pertinent here, to 
be entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility, the care and services rendered 
were either: for an adjudicated service-connected disability; 
the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an "emergency" exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing 38 U.S.C.A. § 1725, discussed 
above, does define emergency services.  Although certainly 
not a binding definition when considering reimbursement under 
38 C.F.R. § 17.120, it does provide a frame of reference.

The Board will again review the claim in a light most 
favorable to his claim and find that the veteran's symptoms 
on December 12 to 13, 2001, were not related to his service-
connected loss of sphincter control.  However, the veteran's 
treatment on December 12 to 13, 2001, was not for a medical 
emergency, for the same reasons discussed above.  

Again, even assuming that the Board finds that the veteran's 
condition was an emergency, the CMO has noted that VA 
facilities were available at the time to treat the veteran's 
condition and it would have been reasonable for the veteran 
to have attempted to use the VA facilities for his abdominal 
pain, constipation and diarrhea of one-week's duration.  
Accordingly, the Board must conclude that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1728.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.




ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on December 12 to 13, 
2001, is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


